Citation Nr: 1415748	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  06-07 827	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Michael L. Marcum, General Attorney

INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from the September 2005 and June 2007 rating decisions of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2006 and June 2008, the Veteran appeared at hearings before the Board's Veterans Law Judges (VLJs).  In June 2012, the Board issued a decision that, in part, denied the claim of entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected disabilities.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJs that conducted the September 2006 and June 2008 hearings.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the June 2012 Board decision that denied entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected disabilities, is vacated.  The remainder of the June 2012 Board decision remains undisturbed.



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


